Peters, J.
Appeal from a judgment of the Supreme Court (Sheridan, J.), entered March 15, 2004 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner was convicted of manslaughter in the first degree and is now serving a 6 to 18-year term of imprisonment. In June 2002, he made his second appearance before the Board of Parole for parole release. At the conclusion of the hearing, the Board denied his request and ordered him held for an additional 24 months. After the determination was upheld upon administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging it. Upon finding that the Board improperly relied upon the seriousness of petitioner’s crime in denying his request, Supreme Court granted the petition and annulled the determination. The Court remitted the matter to the Board for a prompt rehearing before a different panel. Before such rehearing was conducted, however, respondent appealed Supreme Court’s judgment granting the petition. During the pendency of the appeal, petitioner reappeared before the Board as scheduled in June 2004, at which time his request for parole release was again denied.
Petitioner’s reappearance before the Board during the pendency of this appeal renders the appeal moot (see Matter of Mendoza v New York State Bd. of Parole, 290 AD2d 611 [2002]; Matter of Marcelin v Travis, 288 AD2d 718, 719 [2001]). Notably, petitioner has had a hearing before a different panel of the Board, resulting in another denial of his request for parole, and respondent is not aggrieved by this subsequent determination. Under the circumstances presented, we find the exception to the mootness doctrine inapplicable (see Matter of Jhang v Travis, 285 AD2d 874, 875 [2001]; Matter of Donovan v New York State Div. of Parole, 263 AD2d 731, 731 [1999]).
Spain, Mugglin, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.